DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) Biedermann and Hainard have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 21, 31, 40 each recite “the inner surface of the first arm extending parallel to the outer surface of the first arm” which was not disclosed in the original specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24-36, 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21, 31, 40 each recite “the inner surface of the first arm extending parallel to the outer surface of the first arm” which was not disclosed in the original specification. As such Claims 21, 31, 40 and their dependent claims recite new matter. Looking at the drawings and specifications, it seems applicant has support for “substantially parallel” and reciting such a feature would overcome the new matter rejection. 
Furthermore, Claim 30 recites “the second section of the outer surface of the second arm extending parallel to the outer surface of the first arm” which was not disclosed in the original specification and as such recite new matter.  Looking at the drawings and specifications, it seems applicant has support for “substantially parallel” and reciting such a feature would overcome the new matter rejection for claim 30.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to recite “an end.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-31, 36, 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19, 20 of U.S. Patent No. 10,888,357 (‘357). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘357 discloses ‘537 discloses the limitations of Claims 21-22, 24-26, 28-30 (see claims 1, 10, 19), where the inner surface of the first arm extends parallel to the outer surface of the first arm (“substantially parallel” in claim 1, where it is obvious that “substantially parallel” would also include parallel).
 ‘537 discloses the limitation of claim 27 as ‘537 disclose first and second set screws for the bores and thus the bores would be threaded (Claim 1). ‘537 discloses the limitations of Claims 31, 36, 38-40 (see claim 20).

Claim 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19, 20 of U.S. Patent No. 10,888,357 (‘357) in view of Biedermann US 2011/0034957.
‘357 discloses the claimed invention as discussed above but does not disclose a set screw having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore, a set screw having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore such to move the spinal construct between a first orientation in which the bone fastener is rotatable relative to the connector and a second orientation in which the bone fastener is fixed relative to the connector a set screw having threads configured to mate with threads of the second bore when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod, a set screw having threads configured to mate with threads of the second bore when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod to move the spinal construct between a first orientation in which the spinal rod is movable relative and the connector to a second orientation in which the spinal rod is fixed relative to the connector.

	
	Regarding Claim 31, Biedermann discloses a spinal construct (Fig 22) comprising: 
	a spinal rod (#20); 
	a bone fastener (#2); and 
	a connector (Fig 22) including a first portion (left portion, Fig 22) and a second portion (right portion, Fig 22), the first portion comprising opposite top (see Fig below) and bottom (see Fig below) surfaces and a first bore (see Fig below) extending through the surfaces (see Fig below), the first bore being configured for disposal of an end (#4) of the bone fastener (see Fig below, Fig 22), 
	the second portion (right portion, Fig 22) including first and second arms (see Fig below) and a second bore (see Fig below) extending through the first arm (see Fig below), the arms each including an inner surface (inner surface of arms, see Fig below) and an opposite outer surface (see Fig below), the inner surfaces defining a transverse cavity configured for disposal of the spinal rod (see Fig below, cavity for rod #20), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below where the top surface extends along a horizontal line/plane, indicated by the dotted line, the outer surface extending along a transverse line/plane, as indicated by the other dotted line, where the angle formed is at least greater than 90 degrees).

    PNG
    media_image1.png
    605
    648
    media_image1.png
    Greyscale

	Regarding Claim 32, Biedermann discloses a set screw (#11) having threads configured to mate with threads of the first bore when the end of the bone screw is positioned in the first bore (Fig 22, paragraph 43, 51, 56, where the set screw has threads that engage threads of the first bore).

	Regarding Claim 33, Biedermann discloses a set screw (#11) having threads configured to mate with threads of the first bore when the end (#4) of the bone screw is positioned in the first bore (Fig 22, paragraph 43, 51, 56, where the set screw has threads that engage threads of the first bore) such to move the spinal construct between a first orientation in which the bone fastener is rotatable relative to the connector (rotatable when #11 is not fully fastened) and a second orientation in which the bone fastener is fixed relative to the connector (fixed when #11 is fully tightened, paragraph 43, 51, 56).
	Regarding Claim 34, Biedermann discloses a set screw (#16’) having threads configured to mate with threads of the second bore (paragraph 56, where the set screw #16’ is threaded with the threads of the second bore) when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod (Fig 22, paragraph 56).

	Regarding Claim 35, Biedermann discloses discloses a set screw (#16’) having threads configured to mate with threads of the second bore (paragraph 56, where the set screw #16’ is threaded with the threads of the second bore) when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod (Fig 22) to move the spinal construct between a first orientation in which the spinal rod is movable relative (paragraph 56, when the set screw #16’ is not fully tightened, the rod #20 can move) and the connector to a second orientation in which the spinal rod is fixed relative to the connector (paragraph 56 when set screw #16’ is tightened, the spinal rod #20 is fixed to the connector).
	Biederman disclose the set screws (#11, #16’) for the first bore and second bore help to fix/clamp onto the bone fastener (#2) and spinal rod (#20) to the connector (paragraph 43, 51, 56).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘357 to include set screws (for each of the first and second bores) in view of Biedermann above because these are known mechanisms to clamp onto/fix the bone faster and spinal rod to the connector.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brace US 6,187,005.
Regarding Claims 21, Brace discloses a spinal construct (Fig 9-10) comprising:
a connector including a first portion and a second portion (see Fig below), the second portion being monolithically formed with the first portion (Fig 9-10), the first portion comprising opposite top and bottom surfaces (see Fig below) and a first bore (bore for #70 and #14) extending through the surfaces (Fig 9-10), the second portion including first and second arms and a second bore extending through the first arm (see Fig below), the arms each including an inner surface and an opposite outer surface (see Fig below), the inner surface of the first arm extending substantially parallel to the outer surface of the first arm (see Fig below, Figs 9-10), the inner surfaces defining a transverse cavity (cavity for rod #16), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below).

    PNG
    media_image2.png
    772
    1038
    media_image2.png
    Greyscale

Brace discloses the inner surface of the first arm extending substantially parallel to the outer surface of the first arm (as discussed above) but does not disclose that the inner surface of the first arm extends parallel to the outer surface of the first arm. 
It would have been obvious to one have ordinary skill in the art at a time at a time before the effective filing date of the claimed invention to modify Brace and  have the inner surface of the first arm extend parallel to the outer surface of the first arm because the figures already infer this configuration and applicant has not disclosed that such a configuration is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an arm for a connector. In re Dailey and Eilers, 149 USPQ 47 (1966). See MPEP 2144.04.

Regarding Claims 22, Brace as modified discloses the top surface is directly adjacent to the outer surface of the first arm (Fig 9-10, Fig above in claim 21).


Regarding Claims 24, Brace as modified discloses the bores each have a circular cross-sectional configuration such that the bores each form a complete circle (as seen in Fig 10, Fig in claim 21).

Regarding Claims 25, Brace as modified discloses the first bore defines a first central axis extending at an acute angle relative to a second central axis defined by the second bore (see Fig below).

    PNG
    media_image3.png
    446
    755
    media_image3.png
    Greyscale

Regarding Claims 26, Brace as modified discloses: the bores each have a circular cross-sectional configuration such that the bores each form a complete circle (Fig 10, Fig in claim 21, see rejection in claim 24); and the first bore defines a first central axis extending at an acute angle relative to a second central axis defined by the second bore (see rejection for claim 25, figure in claim 25 above).

Regarding Claims 28, Brace as modified discloses the first arm comprises a side surface (where ref #88 is pointing to in Fig 10) extending from the inner surface of the first arm to the outer surface of the first arm, the side surface extending substantially perpendicular to the inner and outer surfaces of the first arm (Fig 10, Fig in claim 21).

Regarding Claims 29, Brace as modified discloses the inner surface of the first arm has a first end and an opposite second end defined by an interface between the inner surface of the first arm and the side wall (see Fig below), the inner surface of the first arm extending substantially perpendicular to the second bore from the first end to the interface (see Fig below, Fig 9-10, Fig in claim 21), the outer surface of the first arm extending substantially parallel to the inner surface of the first arm (as discussed in the rejection for claim 21, Fig 9-10).

    PNG
    media_image4.png
    443
    821
    media_image4.png
    Greyscale


Regarding Claims 30, Brace as modified discloses the outer surface of the second arm includes a first section and a second section (see Fig below), the first section of the outer surface of the second arm extending at an acute angle relative to the outer surface of the first arm (as indicated by the dotted lines, see Fig below), the second section of the outer surface of the second arm extending substantially parallel to the outer surface of the first arm (as seen by the dotted line below).
Brace does not disclose the second section of the outer surface of the second arm extending parallel to the outer surface of the first arm.

    PNG
    media_image5.png
    424
    684
    media_image5.png
    Greyscale

It would have been obvious to one have ordinary skill in the art at a time at a time before the effective filing date of the claimed invention to modify Brace and have  the second section of the outer surface of the second arm extend parallel to the outer surface of the first arm because the figures already infer this configuration and applicant has not disclosed that such a configuration is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an arm for a connector. In re Dailey and Eilers, 149 USPQ 47 (1966). See MPEP 2144.04.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brace US 6,187,005 in view of Biedermann US 2011/0034957.
	Brace as modified discloses the claimed invention as discussed above, a first bone fastener (#14) is coupled to the first bore (Fig 9-10) and allows for polyaxial movement (Col 3 lines 40-44) and locked in place with a set screw (#70), the second bore is threaded (for set screw #30, Col 4 lines 52-58, as seen in Fig 9-10) but does not disclose the first bore is threaded. 
	Biedermann discloses a similar construct (Fig 22) with a first bone fastener (#2), a connector (#50’) with a first portion and a second portion (left and right portions, Fig 22), the first portion including a first bore that receives the first bone fastener (Fig 22), the first bone fastener allowing for polaxial movement (paragraph 13) and the first bore is threaded to receive a set screw (#11) to fix the first bone fastener in place (paragraph 43, 56).
	It would have been obvious to one having ordinary skill in the art to modify the first bone fastener, set screw and first bore of Brace as modified be the first bone fastener, set screw, with the threaded first bore in view of Biedermann because this provides an alternative polyaxial configuration to fix a polyaxial bone screw in place. The examiner notes that the teachings of Biedermann provides for a reduction of parts and a lower profile for the set screw (as seen in Fig 22 where the set screw is nearly flush with the connector).


Claims 31, 34-36, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Brace US 6,187,005.
Regarding Claim 31, Brace discloses a spinal construct (Fig 9-10) comprising: 
a spinal rod (#15); 
a bone fastener (#14); and 
a connector including a first portion and a second portion (see Fig below), the second portion being monolithically formed with the first portion (Fig 9-10), the first portion comprising opposite top and bottom surfaces (see Fig below) and a first bore (bore for #70 and #14) extending through the surfaces (Fig 9-10), the second portion including first and second arms and a second bore extending through the first arm (see Fig below), the arms each including an inner surface and an opposite outer surface (see Fig below), the inner surface of the first arm extending substantially parallel to the outer surface of the first arm (see Fig below, Figs 9-10), the inner surfaces defining a transverse cavity (cavity for rod #16), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below).

    PNG
    media_image2.png
    772
    1038
    media_image2.png
    Greyscale

Brace discloses the inner surface of the first arm extending substantially parallel to the outer surface of the first arm (as discussed above) but does not disclose that the inner surface of the first arm extends parallel to the outer surface of the first arm. 
It would have been obvious to one have ordinary skill in the art at a time at a time before the effective filing date of the claimed invention to modify Brace and  have the inner surface of the first arm extend parallel to the outer surface of the first arm because the figures already infer this configuration and applicant has not disclosed that such a configuration is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an arm for a connector. In re Dailey and Eilers, 149 USPQ 47 (1966). See MPEP 2144.04.


Regarding Claim 34, Brace as modified discloses a set screw (#30) having threads configured to mate with threads of the second bore (Col 4 lines 52-58) when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod (Col 4 lines 52-58, as seen in Fig 9-10).

Regarding Claim 35, Brace as modified discloses a set screw (#30) having threads configured to mate with threads of the second bore (Col 4 lines 52-58) when the spinal rod is positioned in the transverse cavity such that the set screw directly engages the spinal rod (Col 4 lines 52-58, as seen in Fig 9-10) to move the spinal construct between a first orientation in which the spinal rod is movable relative (Col 4 lines 52-58, as seen in Fig 9-10, when the set screw #30 is not fully tightened, the rod #16 can move with respect to the cavity) and the connector to a second orientation in which the spinal rod is fixed relative to the connector (Col 4 lines 52-58, as seen in Fig 9-10).

Regarding Claim 36, Brace as modified discloses the top surface is directly adjacent to the outer surface of the first arm (see Fig in claim 31, Fig 9-10).

Regarding Claim 38, Brace as modified discloses: the bores each have a circular cross-sectional configuration such that the bores each form a complete circle (as seen in Fig 10); and the first bore defines a first central axis extending at an acute angle relative to a second central axis defined by the second bore (see Fig below).

    PNG
    media_image6.png
    469
    776
    media_image6.png
    Greyscale

Regarding Claim 39, Brace as modified discloses the first arm comprises a side surface (where ref #88 is pointing to in Fig 10) extending from the inner surface of the first arm to the outer surface of the first arm (Fig 10), the side surface extending substantially perpendicular to the inner and outer surfaces of the first arm (Fig 9-10).


Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brace US 6,187,005 in view of Biedermann US 2011/0034957.
Brace as modified discloses the claimed invention as discussed above, further comprising a set screw (#70) configured to be engaged with the first bore when the end (#22) of the bone screw (#14)  is positioned in the first bore (Fig 9-10) such to move the spinal construct between a first orientation in which the bone fastener is rotatable relative to the connector (Col 4 lines 40-45, see also Fig 8 where when not fully tightened, the bone fastener is rotatable) and a second orientation in which the bone fastener is fixed relative to the connector (Col 4 lines 40-45, Fig 9-10, when fully tightened, the fastener is fixed).
	Brace does not disclose the set screw having threads configured to mate with threads of the first bore.
	Regarding Claim 31, Biedermann discloses a spinal construct (Fig 22) comprising: 
	a spinal rod (#20); 
	a bone fastener (#2); and 
	a connector (Fig 22) including a first portion (left portion, Fig 22) and a second portion (right portion, Fig 22), the first portion comprising opposite top (see Fig below) and bottom (see Fig below) surfaces and a first bore (see Fig below) extending through the surfaces (see Fig below), the first bore being configured for disposal of an end (#4) of the bone fastener (see Fig below, Fig 22), 
	the second portion (right portion, Fig 22) including first and second arms (see Fig below) and a second bore (see Fig below) extending through the first arm (see Fig below), the arms each including an inner surface (inner surface of arms, see Fig below) and an opposite outer surface (see Fig below), the inner surfaces defining a transverse cavity configured for disposal of the spinal rod (see Fig below, cavity for rod #20), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below where the top surface extends along a horizontal line/plane, indicated by the dotted line, the outer surface extending along a transverse line/plane, as indicated by the other dotted line, where the angle formed is at least greater than 90 degrees).
	Regarding Claim 32-33, Biedermann discloses a set screw (#11) having threads configured to mate with threads of the first bore when the end (#4) of the bone screw is positioned in the first bore (Fig 22, paragraph 43, 51, 56, where the set screw has threads that engage threads of the first bore) such to move the spinal construct between a first orientation in which the bone fastener is rotatable relative to the connector (rotatable when #11 is not fully fastened) and a second orientation in which the bone fastener is fixed relative to the connector (fixed when #11 is fully tightened, paragraph 43, 51, 56), the first bone fastener allowing for polaxial movement (paragraph 13) and the first bore is threaded to receive a set screw (#11) to fix the first bone fastener in place (paragraph 43, 56).

    PNG
    media_image1.png
    605
    648
    media_image1.png
    Greyscale

		
	It would have been obvious to one having ordinary skill in the art to modify the first bone fastener, set screw and first bore of Brace as modified be the first bone fastener, set screw, with the threaded first bore in view of Biedermann because this provides an alternative polyaxial configuration to fix a polyaxial bone screw in place. The examiner notes that the teachings of Biedermann provides for a reduction of parts and a lower profile for the set screw (as seen in Fig 22 where the set screw is nearly flush with the connector).



Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Brace US 6,187,005 in view of Biedermann US 2011/0034957.
Regarding Claim 40, Brace discloses a spinal construct (Fig 9-10) comprising: 
a spinal rod (#15); 
a bone fastener (#14); and 
a connector including a first portion and a second portion (see Fig below), the second portion being monolithically formed with the first portion (Fig 9-10), the first portion comprising opposite top and bottom surfaces (see Fig below) and a first bore (bore for #70 and #14) extending through the surfaces (Fig 9-10), the second portion including first and second arms and a second bore extending through the first arm (see Fig below), the arms each including an inner surface and an opposite outer surface (see Fig below), the inner surface of the first arm extending substantially parallel to the outer surface of the first arm (see Fig below, Figs 9-10), the inner surfaces defining a transverse cavity (cavity for rod #16), the top surface and the outer surface of the first arm forming an obtuse angle (see Fig below).


    PNG
    media_image2.png
    772
    1038
    media_image2.png
    Greyscale

Brace discloses the inner surface of the first arm extending substantially parallel to the outer surface of the first arm (as discussed above) but does not disclose that the inner surface of the first arm extends parallel to the outer surface of the first arm; and a second bone fastener connected with the spinal rod.  
Biedermann discloses a similar construct (Fig 22) with a spinal rod (#20) and the spinal rod is coupled to multiple fasteners to provide stabilization across different levels of the spine (Fig 3, paragraph 3)
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Brace to include a second bone fastener connected to the spinal rod in view of Biedermann so that stabilization of the spine can occur across multiple levels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773